  \
  I        Case: 4:20-cr-00559-SRC Doc. #: 2 Filed: 09/17/20 Page: 1 of 3 PageID #: 7
_;i
 I
                                                                                               FILED
                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF MISSOURI                         SEP 17 2020
                                            EASTERN DIVISION                              U. S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF MO
                                                                                                ST. LOUIS

      UNITED STATES OF AMERICA,                          )
                                                         )
      Plaintiff,                                         )
                                                         )
      v.                                                 ) No.
                                                         )
      WILLIAM JACKSON and                                )      4:20CR00559 SRC/SPM
      MELISSA JACKSON,                                   )
                                                         )
      Defendants.


                                               INDICTMENT
                                 l
                                                  COUNT I

             The Grand Jury charges that:

             At all times pertinent to the charges in this indictment:

             1. Federal law defines the term

             (a) "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(1));

             (b) " sexually explicit conduct" to mean actual or simulated--

                    (i) sexual intercourse, including genital-genital, anal-genital, oral-genital, oral-

                    ·anal, whether between persons of the same or opposite sex,

                    (ii) bestiality,

                    (iii) masturbation,

                    (iv) sadistic or masochistic abuse, or

                    (v) lascivious exhibition of the genitals, anus or pubic area of any person (18

                    U.S.C §2256(2)(A)); and
 l         Case: 4:20-cr-00559-SRC Doc. #: 2 Filed: 09/17/20 Page: 2 of 3 PageID #: 8
 I .
-~            (c) "computer" to mean an electronic, magnetic, optical, electrochemical or other high

       speed data processing device performing logical, arithmetic or storage functions, including any

       data storage facility or communications facility directly related to or operating in conjunction

       with such device. (18 U.S.C.§2256(6));

              (d) "child pornography" to mean any visual depiction, including any photograph, film,

       video, picture, or computer or computer-generated image or picture, whether made or produced

       by electronic, mechanical, or other means, of sexually explicit conduct, where-

                      (A) the production of such visual depiction involves the. use of a minor engaging

                      in sexually explicit conduct; or

                      (C) such visual depiction has been created, adapted, or modified to appear that an

                      identifiable minor is engaging in sexually explicit conduct. (18 U.S.C.§2256(8)).

              2. On or between about November 1, 2019 and April 29, 2020, within the Eastern

       District of Missouri and elsewhere,

                           WILLIAM E. JACKSON and MELISSA JACKSON,

       the Defendants herein, while aiding and abetting each other, did knowingly employ, use,

       persuade, induce, entice and coerce a minor, J.B., to engage in sexually explicit conduct,

       including a lascivious display of the genitals of J.B., touching the clothed buttocks of J.B. with

       the a penis, and said sexually explicit conduct was for the purpose of producing a visual

       depiction of such conduct, to wit: images of the lascivious display of the genitals of J.B. and

       contact between the clothed buttocks of J.B. and a penis, and such depictions were transported or

       transmitted in or affecting interstate and foreign commerce and were produced using materials,

       to-wit: an Apple !phone 11 cellular telephone, that had been mailed, shipped, or transported in
     'iI       Case: 4:20-cr-00559-SRC Doc. #: 2 Filed: 09/17/20 Page: 3 of 3 PageID #: 9
     I
,,...\
           interstate and foreign commerce, in violation of Title 18, United States Code, Section 2251 (a)

           and punishable under Title 18, United States Code, Section 2251 (e).



                                                        A TRUE BILL.



                                                        FOREPERSON


              JEFFREY B JENSEN
              United States Attorney



              JILLIAN S. ANDERSON, #53918(MO)
              Assistant United States Attorney
              jillian.anderson@usdoj.gov
